DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June, 2022 has been entered. 

Election/Restrictions
Applicant’s elected group I (particle formation) and the species polyethylenimine attached to about 5-320 units of VPGXG, a peptide therapeutic, and NaCl between 0.1 and 1.0M with a pH between 3 and 10 crosslinked with gluteraldehyde without traverse in the reply filed on 11 Aug, 2021.

Claims Status
Claims 1-13 and 15-21 are pending.
Claims 1, 2, 15, 19, and 20 have been amended.
Claim 21 is new.
Claims 3, 5, 8, 11, 12, 20 and 21 have been withdrawn from consideration due to an election/restriction requirement.

Examiner’s Note
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Withdrawn Rejections
The rejection of claims 1, 2, 4, 6, 7, 9, 10, 13, and 15-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to the addition of new matter is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1, 2, 4, 6, 7, 9, 10, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejected claims all either describe numerical ranges prefixed by the term “about” or depend from a claim that does.  Please note that, while it is not explicitly stated in most of these claims, paragraph 43 of the disclosure as filed states that these values are to be interpreted as being modified by the term.  The issue is that applicants have not defined this term; while it is clear that it allows some play above and below the exact numbers claimed, how much is not clear.  This is further complicated in that the pH of claim 17 is a log scale, rather than a linear scale.
response to applicant’s arguments
	Applicants argue that only claim 2 used the adjective “about,” and that claim has been amended to remove it.
Applicant's arguments filed 17 June, 2022 have been fully considered but they are not persuasive.

As noted in the rejection, the disclosure explicitly states that all numeric ranges are to be read as prefixed by “about.”  This means that the numeric ranges in the claims must be read as having the adjective.  The fact that the claim doesn’t explicitly state this does not overcome the rejection.

second rejection
Claims 1, 2, 4, 6, 7, 9, 10, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.
Claims 1 and 15 have been amended to require that the particles be between 0.1 and 120 µm.  It is not clear if this is an average size (and if it is an average size, how the average was weighted) or if all particles in the mixture must be within the claimed range.  It is also not clear if this is a radius or a diameter.
In addition, paragraph 55 mentions non-circular shapes, such as disks and hemispheres, while Streletzky et al (APS March Meeting, 2016, abstract ID M1.203) mentions similar compounds that are elongated structures with an aspect ratio of about 10.  It is not clear what measurement corresponds to the size limitation of the claims for a non-spherical embodiment of the claims.
response to applicant’s arguments
	Applicants state that they have amended the claims so that the requirement is a range, rather than a cutoff.
Applicant's arguments filed 17 June, 2022 have been fully considered but they are not persuasive.

	It’s not clear how the claim amendments overcome the rejection.  The same issues apply to both a range and a cutoff.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 2, 4, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).  
	Claims 1, 2, 4, 13, and 15-19 are drawn to a method of making a particle.

	Weeks et al discuss the conjugation of elastin like polypeptides (ELPs) with various polyelectrolyte compounds (title) for such applications such as drug delivery (p2196, 1st column, 1st paragraph).  These are amphiphilic compounds, i.e., both hydrophobic and hydrophilic (p2196, 2nd column, 2n paragraph).  An ELP with (VPGVG)40 was made (p2198, 1st column, 1st paragraph), then conjugated to polyethylenimine (applicant’s elected species) (PEI) using EDC/NHS chemistry (p2198, 1st column, 2nd paragraph, continues to 2nd column).  Multiple coacervate steps with NaCl concentrations between 0.2 and 1 M, at varying temperatures was conducted to purify the material (p2198, 2nd column, 2nd paragraph).  Particle size vs temperature for various NaCl concentrations was determined for unlabeled ELPs (fig 7, p2203, top of page) showing that the salt concentration makes a difference in the particle size and coacervation temperature – with data points within the range claimed by applicants.
	The difference between this reference and the instant claim is that this reference does not discuss crosslinking the ELP constructs.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in application described by Weeks et al, affecting many important parameters (i.e. is a result oriented variable).
	Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles, and how varying the conditions will affect those micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system, and Weeks et al teaches that the materials they made are amphiphilic (i.e. surfactants) which form micelles.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Weeks et al discusses ELP-PEI constructs in the context of drug delivery, which Streletzky et al teach form micelles.  Singh et al teach that the size of the particles affects many parameters in drug delivery, suggesting that this is a parameter that can be varied to optimize the features of the final product.  Kim et al teaches advantages of crosslinking micelles in drug delivery.  As the crosslinking has to be while they are micelles (i.e. while coacervated), the reaction must have been run at or above the LCST.  Thus, the combination of references renders obvious claims 1, 13, 15, and 19.
	Weeks et al discusses a sequence that meets the limitations of claim 2, rendering it obvious.
	PEI comprises amine groups, rendering obvious claim 4.
	Streletzky et al discuss manipulating the size and shape of the particles using pH and salt concentration.  Weeks et al discusses salt and pH concentrations within the ranges of claims 16 and 17, rendering them obvious.
	The chemistry used to attach the ELP to the PEI will attach a carboxylic acid of the ELP (i.e. the C-terminus) to an amine of the PEI, rendering obvious claim 18.
response to applicant’s arguments
	Applicants argue that none of the references describe the claimed size range.
Applicant's arguments filed 17 June, 2022 have been fully considered but they are not persuasive.

	As noted in the rejection, Singh et al teach that the size of the particles affects many parameters in drug delivery, suggesting that this is a parameter that can be varied to optimize the features of the final product.  As Weeks et al suggests manipulating the size with salt, and Streletzky et al explicitly describe modifying the size with salt and pH, this renders optimizing these parameters to optimize the drug delivery parameters by optimizing the size.  Note that Weeks et al describes particles within the claimed size range as well.

second rejection
Claims 1, 2, 4, 6, 7, 9, 10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), Kim et al (Biomacromol. (2012) 13 p814-825), Lau et al (Bioorg. Med. Chem. (2018, available 1 July, 2017) 26 p2700-2702) and Virgen-Ortiz et al (J. Mater. Chem. B (2017) 5 p7461-7490).  
Claims 1, 2, 4, 6-7, 9, 10, and 13-19 are drawn to a method of making a crosslinked particle.

The teachings of Weeks et al, Singh et al, Streletzky et al, and Kim et al were given above, and will not be repeated here.  Please note that these references render obvious claims 1, 2, 4, 13, and 15-19.
The difference between these references and the remaining claims is that these references do not discuss the crosslinker or the therapeutic compound.
Lau et al discusses therapeutic peptides (title).  There are over 60 approved peptide drugs and 150 peptide therapeutics in active development at the time the reference was written (abstract), which was relatively close to the time of applicant’s filing date.  These therapeutics can have issues, such as poor lifetime and oral bioavailability, although this can be helped using peptide analogs (p2700, 2nd column, 2nd paragraph).  This reference establishes that, at the time the invention was made, there was a large universe of peptide therapeutics which reasonably could be formulated in a micellular drug delivery system.
Virgen-Ortiz et al discuss PEI as useful in designing immobilized enzyme biocatalysts (title).  Gluteraldehyde (applicant’s elected crosslinking agent) can be used to covalently immobilize polypeptides to the PEI, which will crosslink the polymer at the same time (p7468, 1st column, 1st paragraph, continues to 2nd column, 1st paragraph).  This reference discusses attaching polypeptides to PEI and crosslinking the polymer with glutaraldehyde.
Therefore, it would be obvious to use a peptide therapeutic, as a simple substitution of one known element (the unspecified drug of Weeks et al) for another (the peptides of Lau et al), leading to expected results (drug delivery).  As Weeks et al is entirely general about the drugs used, an artisan in this field would make this substitution with a reasonable expectation of success.
Furthermore, it would be obvious to use glutaraldehyde to crosslink the micelles of Weeks et al and to add the peptide of Lau et al, as a simple substitution of one known element (the crosslinking agent of Kim et al) for another (the crosslinking agent of Virgen-Ortiz et al), which will also conjugate the polypeptide, yielding expected results (crosslinked micelles).  As Virgen-Ortiz et al teach that glutaraldehyde will perform these functions on a component of the polymer of Weeks et al, an artisan in this field would attempt this process with a reasonable expectation of success.
Virgen-Ortiz et al teach glutaraldehyde as a crosslinking agent, rendering obvious claims 6 and 7.
Virgen-Ortiz et al teach attaching a polypeptide agent (such as one of the drugs of Lau et al) with the crosslinking agent, rendering obvious claims 9 and 10.
response to applicant’s arguments
	Applicants have made the same argument for both rejections under this statute, which were answered above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of copending Application No. 16/835,041(US 20200362016) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 5 and 671 repeating units of the sequence VPGXG that targets a placental region. Competing claim 15 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent.  Competing claim 16 explicitly states that the utility is drug delivery.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct or controlling its size.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

second rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/834,715(US 20200360527) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with up to 95 repeating units of the sequence VPGXG. Competing claim 16 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent (i.e. this is a drug delivery platform).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms 
micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

third rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of US patent No. 11,248,038 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with up to 671 repeating units of the sequence VPGXG. Competing claim 18 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent (i.e. this is a drug delivery system).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

fourth rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending US patent No. 10,322,189 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with the sequence VPGXG bound to a therapeutic agent (i.e. this is a drug delivery system).  Competing claim 2 lists polypeptide therapeutic agents (polymer). Competing claim 5 teaches 5-320 repeat units of the ELP.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

fifth rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/397,962(US 20200314514) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 5 and 320 repeating units of the sequence VPGXG attached to a kidney targeting agent and a therapeutic agent.  Competing claim 2 lists polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

sixth rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of US Patent No. 10,081,667 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with at least 5 repeating units of the sequence VPGXG conjugated to a therapeutic agent; this is a drug delivery agent. Competing claim 9 allows for attachment of a cell penetrating peptide (i.e. polymer), while competing claim 12 specifies polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

seventh rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/104,037 (US 20190062404) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with at least 5 repeating units of the sequence VPGXG bound to a therapeutic agent; this is a drug delivery agent.  Competing claim 4 specifies two peptides as the therapeutic agent. Competing claim 11 allows for attachment of a cell penetrating peptide (i.e. polymer).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

eighth rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 49, and 52 of copending Application No. 15/307,335(US 20170189546) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 43 describes an ELP conjugated to a therapeutic polypeptide, while competing claim 49 requires between 5 and 300 ELP repeating units. Competing claim 52 allows for attachment of a cell penetrating peptide (i.e. polymer).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

ninth rejection
Claims 1, 2, 9, 10, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,841,414 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 30 and 350 repeating units of the sequence VPGXG bound to a cell penetrating peptide (i.e. polymer) and a therapeutic peptide.  In other words, this is a drug delivery agent.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have used the same arguments for this rejection as were used for the rejections under 35 USC 103, above, which were answered there.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658